Citation Nr: 1126491	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-46 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to an increased rating for a service connected bilateral hearing loss disability, rated as 0 percent disabling from April 1, 2009, and 30 percent disabling from July 17, 2009, to include whether restoration of a 40 percent disability rating is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1948 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two decisions: an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, inter alia, denied service connection for left and right knee disabilities, and a January 2009 rating decision of the VA RO, which decreased the Veteran's evaluation for bilateral hearing loss from 40 percent to 0 percent effective April 1, 2009.  The evaluation of the Veteran's bilateral hearing loss disability was subsequently increased to 30 percent effective July 17, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims.

First, with respect to the Veteran's claims for service connection for a left and right knee condition, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(c) (2010); Allen v. Brown, 8 Vet. App. 374 (1995).

For claims, like this one, that are based on a theory of secondary service connection, two issues must be addressed: first, whether the Veteran's service connected disabilities caused his left and right knee disabilities, and second, whether his service connected disabilities aggravated existing left and right knee disabilities.  See 38 C.F.R. § 3.310(b) (2010) (providing that "any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the non-service connected disease, will be service connected.")  

In the instant case, with respect to the first Hickson/Wallin element of a current disability, a July 2009 MRI indicates that the Veteran had, in both knees, a torn meniscus and chondromalacia.  With respect to the second Hickson/Wallin element of a service connected disability, the Veteran is service connected for, among other things, pes planus with degenerative joint disease.  With respect to the third Hickson/Wallin element of a nexus, while the Board finds no medical evidence of record addressing the issue, the Veteran has claimed numerous times that a connection exists between his service connected pes planus disability and his left and right knee disabilities.  As such, the Board finds that a VA examination of the Veteran's knees is warranted to address the issue of a secondary connection between the Veteran's service connected pes planus disability and his left and right knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

The Board will next turn to the Veteran's claim for an increased rating for his bilateral hearing loss disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.         § 3.159(c)(4) (2010); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last provided with an audiological examination in September 2008.  In March 2011, the Veteran's representative alleged that the Veteran's bilateral hearing loss has worsened.  In light of both this assertion and the length of time that has elapsed since the most recent comprehensive VA audiological examination, the Board finds that the existing medical evidence of record is not an adequate basis upon which to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's bilateral hearing loss disability is necessary.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following actions:
 
1.  The RO or AMC should arrange for the Veteran to undergo a VA examination with an examiner of appropriate expertise to determine the nature and etiology of any current left and right knee disability, to include whether such disability is secondary to the Veteran's service connected pes planus with degenerative joint disease disability.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the relevant records.  A notation to the effect that this record review took place should be included in the examiner's report.  

The examiner should identify any right and/or left knee disability that is currently manifested or otherwise indicated by the record.  For each disability identified, the examiner should describe the nature and extent of disability and offer an opinion as to the following:  

a.  Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee disabilities are due to the Veteran's service connected pes planus with degenerative joint disease disability?  

b.  Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee disabilities are aggravated by (i.e. increased in severity beyond the natural progression of the disability) the Veteran's service connected pes planus with degenerative joint disease disability?  

If the Veteran's left and right knee disabilities are found to be aggravated by the Veteran's service connected pes planus with degenerative joint disease disability, the examiner should, to the extent possible, describe the baseline level of the Veteran's left and right knee disabilities prior to any such aggravation by the service connected disability.

c.  Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and right knee disabilities are otherwise the result of service or any incident therein?

All opinions provided should be supported by a complete rationale.  If the examiner is unable to provide the requested opinions without resorting to speculation, the report should so state and a complete rationale for the reasons such opinion could not be provided should be included in the examination report.  

2.  The RO or AMC should schedule the Veteran for an audiology examination to determine the current severity of his bilateral hearing loss disability, and the functional effects caused by that loss, if any.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2010).  

4.  Thereafter, the RO or AMC should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO or AMC should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, after ensuring any other necessary development has been completed, the RO or AMC should readjudicate the Veteran's claims.  If action remains adverse to the Veteran, the RO or AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



